DETAILED ACTION
This final action is in response to amendment filed on 06/24/2022. In this amendment, claims 1, 9-12, 14, 18, 24, and 39-40 have been amended and claims 2-4, 6-8, 13, 15-17, 19-23, 25-38 and 41 have been cancelled. Claims 1, 5, 9-12, 14, 18, 24, and 39-40 are pending, with claims 1, 10, 12, 14, 24 and 39 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9-12, 14, 18, 24, and 39-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants’ arguments have been fully considered but they are not persuasive.
In the response filed 06/24/2022, applicant argues in substance that:
I. Rejections of Claims 1, 9-11, 14, and 24 Under 35 U.S.C. § 103
A. Independent Claim 1
i. First Reason Claim 1 is Patentable Over the Art
The HTTP response taught by Van does not comprise the claimed "server identifier identifying a server," as required by claim 1 … there is no reason to include the claimed server identifier in the HTTP response. (from remarks pgs. 7-8).
Examiner would like to clarify that in this rejection, a new reference Silverajan is used to teach limitation "server identifier identifying a server," as required by claim 1. Please see new mapping for detail below.
ii. Second Reason Claim 1 is Patentable Over the Art
"MS-FP/4.0" and "DAV" [of Van] are not transport protocols (from remarks pgs. 8-9).
The examiner would like to clarify that in this rejection, the new reference Silverajan is used to teach limitation transport protocols. Silverajan does not teach a name-value pair comprising a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a transport protocol identifier. Van teaches a name-value pair comprising a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a protocol identifier (Van col.6 lines 22-25). It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Silverajan in view of Van for a name-value pair comprising a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a transport protocol identifier. One of ordinary skill in the art would have been motived because it offers the advantage of allowing the server to provide a list of supported protocol, in order of server preference (See Van col. 6 lines 18-20).
B. Independent Claim 10
The payload of the HTTP response taught by Van does not include the claimed two information - "the information requested by the client node" and the "additional information" comprising two or more transport protocol identifiers, as required by claim 10 (from remarks pg. 10).
The examiner would like to clarify that in this rejection, a new reference Silverajan is used to teach limitation "the information requested by the client node" and the "additional information" comprising two or more transport protocol identifiers, as required by claim 10. Please see new mapping for detail below.
II. Rejection of Claim 12 Under 35 U.S.C. § 103
A. Independent Claim 12
	i. First Reason Claim 12 is Patentable Over the Art
The query string of the resource registration message 1301 is merely
"ep=device 1." It does not comprise "information indicating a set of two or more
communication protocols supported by the server node," as required by claim 12 (from remarks pg. 11).
The examiner would like to clarify that in this rejection, a new reference Silverajan is used to teach limitation "information indicating a set of two or more communication protocols supported by the server node," as required by claim 12. Please see new mapping for detail below.
ii. Second Reason Claim 12 is Patentable Over the Art
AAPA does not disclose that the payload comprises "the information indicating the set of two or more communication protocols supported by the server node," as required by claim 12 (from remarks pg. 12).
The examiner would like to clarify that in this rejection, a new reference Silverajan is used to teach limitation "the information indicating the set of two or more communication protocols supported by the server node," as required by claim 12. Please see new mapping for detail below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverajan et al. (NPL: CoAP Protocol Negotiation, Pub. Date March 05, 2018).
As per claim 12, Silverajan discloses a method performed by a resource directory (RD) node (Silverajan section 4.1 pg. 8, A CoAP server wishing to advertise its resources over multiple transports does so by using one or more "at" parameters to register CoAP alternative transport URIs with a Resource Directory), the method comprising:
receiving a resource registration request transmitted by a server node (see Silverajan section 4.1 pg. 8, Resource Directory receives POST request from server), the resource registration request comprising 1) a header (Silverajan section 4.1 pg. 8, Req: POST coap://rd.example.com/rd?ep=node1
&at=coap+tcp://[2001:db8:f1::2]&at=coap+ws://server.example.com Content-Format: 40) comprising i) a method identifier identifying a method (Silverajan section 4.1 pg. 8, Req: POST coap [method identifier]://rd.example.com/rd?ep=node1
&at=coap+tcp://[2001:db8:f1::2]&at=coap+ws://server.example.com/ Content-Format: 40) and ii) resource identifier comprising a) an RD registration resource identifier (Silverajan section 4.1 pg. 8, Req: POST coap://rd.example.com [RD registration resource identifier]//rd?ep=node1
&at=coap+tcp://[2001:db8:f1::2]&at=coap+ws://server.example.com/  Content-Format: 40) and b) a query string comprising information indicating a set of two or more communication protocols supported by the server node (Silverajan section 4.1 pg. 8, Req: POST coap://rd.example.com/rd?ep=node1 &at=coap+tcp [first communication protocol]://[2001:db8:f1::2]&at=coap+ws [second communication protocol]://server.example.com), and 2) a payload comprising at least a first resource to be added to an RD (Silverajan section 4.1 pg. 8, Payload: </temperature>;ct=0;rt="temperature";if="core.s");
receiving a request for information associated with the first resource (see Silverajan Fig.3 pg. 6 and section 4.1 pg. 9, Resource Directory receives GET request from client), wherein the request for information was transmitted by a client node (see Silverajan Fig.3 pg. 6 and section 4.1 pg. 9, Resource Directory receives GET request from client); and
in response to receiving the request for the information associated with the first resource, transmitting to the client node a response (Silverajan section 4.1 pg. 9, Res: 2.05 Content  </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";    at="coap+tcp://[2001:db8:f1::2]";at="coap+ws://server.example.com"; Silverajan Fig.3 pg. 3, A CoAP client wishing to perform CoAP operations with an energy-constrained CoAP server may query a resource directory for the SMS-based endpoint of the server (steps 3 and 4)) comprising a header comprising a response code indicating that the response comprises a payload (Silverajan section 4.1 pg. 9, Res: 2.05 Content  [response code] </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";    at="coap+tcp://[2001:db8:f1::2]";at="coap+ws://server.example.com" [payload]);, wherein the payload comprises a) a uniform resource identifier (URI) comprising a server identifier identifying the server node (Silverajan section 4.1 pg. 9, Res: 2.05 Content </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";at="coap+tcp://[2001:db8:f1::2]";at="coap+ws://server.example.com [server identifier]") and b) the information indicating the set of two or more communication protocols supported by the server node (Silverajan section 4.1 pg. 9, Res: 2.05 Content  </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683"; at="coap+tcp [first communication protocol]://[2001:db8:f1::2]";at="coap+ws [second communication protocol]://server.example.com").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 14, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Silverajan et al. (NPL: CoAP Protocol Negotiation, Pub. Date March 05, 2018), Applicant Admit Prior Art (Figure 1 and its associated text, hereinafter "AAPA"), and further in view of Van (US 6,658,476, Date of Patent Dec. 2, 2003).
As per claim 1, Silverajan discloses a method performed by a client node (Silverajan Fig. 3 pg. 6, method performed by a CoAP client), the method comprising:
transmitting to a resource directory (RD) a first request for information associated with a resource (see Silverajan Fig.3 pg. 6 and section 4.1 pg. 9, client transmits a GET request to Resource Directory: Req: GET /rd-lookup/ep); 
receiving a response to the first request (see Silverajan Fig.3 pg. 6 and section 4.1 pg. 9, client receives a response from Resource Directory: Res: 2.05 Content  </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";    at="coap+tcp://[2001:db8:f1::2]";at="coap+ws://server.example.com"; Silverajan Fig.3 pg. 6, A CoAP client wishing to perform CoAP operations with an energy-constrained CoAP server may query a resource directory for the SMS-based endpoint of the server (steps 3 and 4))) wherein the response to the first request comprises a header comprising a response code indicating that the response further comprises a payload (Silverajan section 4.1 pg. 9, Res: 2.05 Content  [response code] </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";    at="coap+tcp://[2001:db8:f1::2]";at="coap+ws://server.example.com" [payload]), wherein the payload of the response comprises: i) a server identifier identifying a server (Silverajan section 4.1 pg. 9, Res: 2.05 Content </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";at="coap+tcp://[2001:db8:f1::2]";at="coap+ws://server.example.com [server identifier]"), and ii) a name-value pair comprising a name paired with a value (Silverajan section 4.1 pg. 9, Res: 2.05 Content </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";at="coap+tcp://[2001:db8:f1::2]" [name-value pair];at="coap+ws://server.example.com"), a set of two or more identifiers (Silverajan section 4.1 pg. 9, Res: 2.05 Content </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";at="coap+tcp://[2001:db8:f1::2]" [tcp transport protocol identifier];at="coap+ws://server.example.com" [ws transport protocol identifier]), the name specifies that each said two or more identifiers is a transport protocol identifier (Silverajan section 4.1 pg. 9, Res: 2.05 Content </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";at="coap+tcp://[2001:db8:f1::2]" [tcp transport protocol identifier];at="coap+ws://server.example.com" [ws transport protocol identifier]), and said two or more transport protocol identifiers comprise a first transport protocol identifier that identifies a first transport protocol and a second transport protocol identifier that identifies a second transport protocol (Silverajan section 4.1 pg. 9, Res: 2.05 Content </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";at="coap+tcp://[2001:db8:f1::2]" [first transport protocol identifier];at="coap+ws://server.example.com" [second transport protocol identifier]); 
selecting transport protocol (see Silverajan Fig.3 pg. 6, client transmits request to server as shown by arrow 5. Implicitly the client select a transport protocol for transmitting the request);
using the selected transport protocol to transmit a second request to the server (see Silverajan Fig.3 pg. 6, client transmits request to server as shown by arrow 5); and 
receiving a response transmitted by the server in response to the second request (see Silverajan Fig.3 pg. 6, client transmits request to server as shown by arrow 6).
Silverajan does not explicitly disclose:
a first request for information associated with a resource of a resource type that is identified by a resource type (rt) parameter included in the first request for information;
a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a transport protocol identifier; 
selecting the first transport protocol from the first and second transport protocols;
using the selected first transport protocol to transmit a second request to the server identified in the payload of the response.
AAPA teaches:
a first request for information associated with a resource of a resource type that is identified by a resource type (rt) parameter included in the first request for information (AAPA Fig.1 and Para. [0040], In step 110, a CoAP client node 102 sends a request for resource information to a resource directory node 106 … the request for resource information may comprise "GET/rd-lookup/res?rt=temperature," where "rt" indicates the resource type);
selecting transport protocol (AAPA Fig.1 and Para. [0042], After the CoAP client node 102 identifies the communication protocol of the CoAP resource from the URI of the target resource);
using the selected transport protocol to transmit a second request to the server identified in the payload of the response (AAPA Fig.1 and Para. [0042], the CoAP client node 102 sends a CoAP request message to a CoAP server node 104 using the identified communication protocol as shown in step 130 of FIG. 1; AAPA Fig. 1 and Para. [0041], the response to the request for resource information includes a 2.05 Content Response Code and a payload. The payload returned in the response may be a representation of a target resource. For example, the payload may be <coap+tls://[www.example.com] [server identifier] :6l6l6/temp>;ct=4l;rt="temperature").
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Silverajan in view of AAPA for a first request for information associated with a resource of a resource type that is identified by a resource type (rt) parameter included in the first request for information, selecting transport protocol and using the selected transport protocol to transmit a second request to the server identified in the payload of the response.
One of ordinary skill in the art would have been motived because it offers the advantage of obtaining target resource (see AAPA Fig. 1 and Para. [0042]).
Silverajan-AAPA does not explicitly disclose:
a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a transport protocol identifier; 
selecting the first transport protocol from the first and second transport protocols;
using the selected first transport protocol to transmit a second request to the server identified in the payload of the response.
Van teaches:
a name-value pair comprising a name paired with a value comprising a set of two or more identifiers (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"; Van col. 6 lines 41-51, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”), the name specifies that each said two or more identifiers is a protocol identifier (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-35, two protocols are listed, "DAV" [first protocol] and "MS-FP" [second protocol] … The protocols are listed in order of Server preference, such that the server prefers DAV over MS-FP; Van col. 6 lines 44-47, Each protocol in the list is desirably specified by a particular String <String>, such as “DAV' or “MS-FP', etc., and a version number <versions> of the version of the protocol supported by the server); 
selecting the first protocol from the first and second protocols (Van Fig. 2 and col. 8 lines 14-16, The client receives the list in 408, and based on the list, selects a protocol to use for client-server communication in 410; Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP");
using the selected first protocol to transmit a second request to the server (Van Fig. 2 and col. 8 lines 14-18, The client receives the list in 408, and based on the list, selects a protocol to use for client-server communication in 410. After this, client-server-communication desirably occurs in accordance with the selected protocol in 412).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Silverajan in view of Van for a name-value pair comprising a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a transport protocol identifier; selecting the first transport protocol from the first and second transport protocols; using the selected first transport protocol to transmit a second request to the server.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the server to provide a list of supported protocol, in order of server preference (See Van col. 6 lines 18-20).

As per claim 5, Silverajan-AAPA-Van discloses the method according to claim 1, as set forth above, Silverajan also discloses wherein 
the first request is a Constrained Application Protocol (CoAP) request message (see Silverajan Fig. 3 pg. 6 and and section 4.1 pg. 9, CoAP client transmits a GET request to Resource Directory; Silverajan Fig.3 pg. 6, A CoAP client wishing to perform CoAP operations with an energy-constrained CoAP server may query a resource directory for the SMS-based endpoint of the server (steps 3 and 4))), and
the response to the first request is a CoAP response message (see Silverajan Fig.3 pg. 6 and section 4.1 pg. 9, client receives a response from Resource Directory: Res: 2.05 Content  </rd/1234>;ep="node1";con="coap://[2001:db8:f1::2]:5683";    at="coap+tcp://[2001:db8:f1::2]";at="coap+ws://server.example.com"; Silverajan Fig.3 pg. 6, A CoAP client wishing to perform CoAP operations with an energy-constrained CoAP server may query a resource directory for the SMS-based endpoint of the server (steps 3 and 4))). 

As per claim 9, Silverajan-AAPA-Van discloses the method according to claim 1, as set forth above, Van also teaches wherein said two or more identifiers are listed in order of preference (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-34, two protocols are listed, "DAV" and "MS-FP" (i.e., Microsoft FrontPage ), specifically version 4.0 of the latter. The protocols are listed in order of server preference, such that the server prefers DAV over MS-FP).
Similar rationale in claim 1 is applied.

Claims 14 and 18 are machine claims reciting similar subject matters to those recited in the method claims 1 and 5 respectively, and are rejected under similar rationales. Silverajan also discloses a client node (Silverajan Fig. 3 pg. 6, CoAP Client), the client node comprising:
memory (Silverajan Fig. 3 pg. 6, Memory of CoAP Client); and
processing circuitry, wherein the client node is configured to (Silverajan Fig. 3 pg. 6, processing circuitry of CoAP Client).

As per claim 24, Silverajan discloses a computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions (Silverajan Fig. 3 pg. 6, a system of CoAP Client) which, when executed by processing circuitry (Silverajan Fig. 3 pg. 6, processing circuitry of CoAP Client), causes the processing circuitry to carry out the method of claim 1 (see mapping in claim 1).

Claims 10 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Silverajan et al. (CoAP Protocol Negotiation draft-silverajan-core-coap-protocol-negotiation-08, Pub. Date March 05, 2018), in view of Van (US 6,658,476, Date of Patent Dec. 2, 2003).
As per claim 10, Silverajan discloses a method performed by a server node (Silverajan Fig. 5 pg. 12, method performed by server), the method comprising:
receiving a first request transmitted by a client node (see Silverajan Fig. 5 pg. 12, server receives GET request from client), the first request comprising an information identifier identifying information being requested by the client node (see Silverajan Fig. 5 and pg. 12, server receives GET request from client: GET /temperature), wherein the client node transmitted the first request using a first transport protocol (see Silverajan Fig. 5 and pg. 11-12, client uses GET /temperature operation to retrieve a resource representation. Implicitly the client sends GET request using a transport protocol);
transmitting to the client node a response to the first request (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains the resource representation as a payload), the response comprising a header comprising a response code indicating that the response further comprises a payload (see Silverajan Fig. 5 pg.12, server sends response 2.05 Content [response code]; Silverajan pg. 12, The server responds with a CoAP Response message which contains the resource representation as a payload), wherein the payload of the response comprises: i) the information requested by the client node (see Silverajan Fig. 5, Payload: 21.0 Cel) and ii) additional information comprising a name-value pair comprising a name paired with a value (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains Alternative-Transport: coaps+tcp://example.org:6666/; Alternative-Transport: coap+sms://0015105550101/; Alternative-Transport: coap+ws://example.org:8080), a set of two or more identifiers (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains Alternative-Transport: coaps+tcp://example.org:6666 [tcp transport protocol identifier]/; Alternative-Transport: coap+sms://0015105550101 [sms transport protocol identifier]/; Alternative-Transport: coap+ws://example.org:8080 [ws transport protocol identifier]), the name specifies that each said two or more identifiers is a transport protocol identifier (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains Alternative-Transport: coaps+tcp://example.org:6666 [tcp transport protocol identifier]/; Alternative-Transport: coap+sms://0015105550101 [sms transport protocol identifier]/; Alternative-Transport: coap+ws://example.org:8080 [ws transport protocol identifier]), and said two or more transport protocol identifiers comprises a first transport protocol identifier that identifies a first transport protocol and a second transport protocol identifier that identifies a second transport protocol (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains Alternative-Transport: coaps+tcp://example.org:6666 [first transport protocol identifier]/; Alternative-Transport: coap+sms://0015105550101 [sms transport protocol identifier]/; Alternative-Transport: coap+ws://example.org:8080 [second transport protocol identifier]).
Silverajan does not explicitly disclose:
a name-value pair comprising a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a transport protocol identifier; and
receiving a second request transmitted by the client node, wherein the client node transmitted the second request using the second transport protocol that is different from the first transport protocol.
Van discloses:
a name-value pair comprising a name paired with a value comprising a set of two or more identifiers (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"; Van col. 6 lines 41-51, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”), the name specifies that each said two or more identifiers is a protocol identifier (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-35, two protocols are listed, "DAV" [first protocol] and "MS-FP" [second protocol] … The protocols are listed in order of Server preference, such that the server prefers DAV over MS-FP; Van col. 6 lines 44-47, Each protocol in the list is desirably specified by a particular String <String>, such as “DAV' or “MS-FP', etc., and a version number <versions> of the version of the protocol supported by the server); and
receiving a second request transmitted by the client node (Van Fig. 2 and col. 8 lines 14-18, The client receives the list in 408, and based on the list, selects a protocol to use for client-server communication in 410. After this, client-server-communication desirably occurs in accordance with the selected protocol in 412), wherein the client node transmitted the second request using the second protocol that is different from the first protocol (Van col. 2 lines 48-49, receiving a request according to a predetermined transport protocol such as HTTP; Van col. 2 lines 57-60, a client is able to query a server to determine an ordered list of protocols that the server supports in the context of a transport protocol like HTTP; see Van col. 6 lines 21-31, response sent by server comprising two protocols are listed, "DAV" and "MS-FP"; Van Fig. 2 and col. 8 lines 14-18, The client receives the list in 408, and based on the list, selects a protocol to use for client-server communication in 410. After this, client-server-communication desirably occurs in accordance with the selected protocol in 412).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Silverajan in view of Van for a name-value pair comprising a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a transport protocol identifier; and receiving a second request transmitted by the client node, wherein the client node transmitted the second request using the second transport protocol that is different from the first transport protocol.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the server to provide a list of supported protocol, in order of server preference (See Van col. 6 lines 18-20).

As per claim 39, Silverajan discloses a method comprising:
a client node transmitting to a server node a first request message (see Silverajan Fig. 5 pg. 12, client transmits GET request to server) comprising an information identifier identifying information being requested by the client node (see Silverajan Fig. 5 and pg. 12, server receives GET request from client: GET /temperature); and
the client node receiving a first response message transmitted by the server node in response to the first request message (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains the resource representation as a payload), the response message comprising a header comprising a response code indicating that the response message further comprises a payload (see Silverajan Fig. 5 pg.12, server sends response 2.05 Content [response code]; Silverajan pg. 12, The server responds with a CoAP Response message which contains the resource representation as a payload), wherein the payload of the response comprises: i) the information requested by the client node (see Silverajan Fig. 5, Payload: 21.0 Cel) and ii) additional information comprising a name-value pair comprising a name paired with a value (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains Alternative-Transport: coaps+tcp://example.org:6666/; Alternative-Transport: coap+sms://0015105550101/; Alternative-Transport: coap+ws://example.org:8080), a set of two or more identifiers (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains Alternative-Transport: coaps+tcp://example.org:6666 [tcp transport protocol identifier]/; Alternative-Transport: coap+sms://0015105550101 [sms transport protocol identifier]/; Alternative-Transport: coap+ws://example.org:8080 [ws transport protocol identifier]), the name specifies that each said two or more identifiers is a transport protocol identifier (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains Alternative-Transport: coaps+tcp://example.org:6666 [tcp transport protocol identifier]/; Alternative-Transport: coap+sms://0015105550101 [sms transport protocol identifier]/; Alternative-Transport: coap+ws://example.org:8080 [ws transport protocol identifier]), and said two or more transport protocol identifiers comprise a first transport protocol identifier that identifies a first transport protocol and a second transport protocol identifier that identifies a second transport protocol (see Silverajan Fig. 5 and pg. 12, The server responds with a CoAP Response message which contains Alternative-Transport: coaps+tcp://example.org:6666 [first transport protocol identifier]/; Alternative-Transport: coap+sms://0015105550101 [sms transport protocol identifier]/; Alternative-Transport: coap+ws://example.org:8080 [second transport protocol identifier]).
Silverajan does not explicitly disclose:
a name-value pair comprising a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a transport protocol identifier.
Van teaches:
a name-value pair comprising a name paired with a value comprising a set of two or more identifiers (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-31, two protocols are listed, "DAV" and "MS-FP"; Van col. 6 lines 41-51, The invention is not limited to "MS-Author-Via" as the header; for example, another header, such as "Preferred-Protocol-List”), the name specifies that each said two or more identifiers is a protocol identifier (Van col.6 lines 22-25, response sent by the server is HTTP/1.1 200 OK MS-Author-Via [name]: DAV, MS-FP/4.0 [value=identifiers]; Van col. 6 lines 30-35, two protocols are listed, "DAV" [first protocol] and "MS-FP" [second protocol] … The protocols are listed in order of Server preference, such that the server prefers DAV over MS-FP; Van col. 6 lines 44-47, Each protocol in the list is desirably specified by a particular String <String>, such as “DAV' or “MS-FP', etc., and a version number <versions> of the version of the protocol supported by the server).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Silverajan in view of Van for a name-value pair comprising a name paired with a value comprising a set of two or more identifiers, the name specifies that each said two or more identifiers is a transport protocol identifier.
One of ordinary skill in the art would have been motived because it offers the advantage of allowing the server to provide a list of supported protocol, in order of server preference (See Van col. 6 lines 18-20).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Silverajan et al. (CoAP Protocol Negotiation, Pub. Date March 05, 2018), in view of Van (US 6,658,476, Date of Patent Dec. 2, 2003), further in view of Applicant Admit Prior Art (Figure 1 and its associated text, hereinafter "AAPA").
As per claim 11, Silverajan-Van discloses the method according to claim 10, as set forth above, Silverajan does not explicitly disclose wherein the second request comprises a target resource identifier identifying a target resource and requests the representation of the identified target resource.  
AAPA teaches:
the second request comprises a target resource identifier identifying a target resource (see AAPA Fig.1, Step 130: CoAP Request Message GET www.example.com/temp [target resource identifier]) and requests a representation of the identified target resource (see AAPA Fig.1, Step 130-140: CoAP Request Message GET www.example.com/temp, CoAP client Node 102 receives CoAP Responses Message 2.05 content and a Payload [representation of the identified target resource]).  
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Silverajan in view of AAPA for the second request comprises a target resource identifier identifying a target resource and requests the representation of the identified target resource.  
One of ordinary skill in the art would have been motived because it offers the advantage of allowing client to obtain resource using the identified communication protocol (see AAPA Para. [0042]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Silverajan et al. (NPL: CoAP Protocol Negotiation, Pub. Date March 05, 2018), Applicant Admit Prior Art (Figure 1 and its associated text, hereinafter "AAPA"), in view of Van (US 6,658,476, Date of Patent Dec. 2, 2003), and further in view of Li et al. (US 2019/0342933, Priority Date Dec. 28, 2016).
As per claim 40, Silverajan-AAPA-Van discloses the method according to claim 1, as set forth above, Silverajan does not explicitly disclose wherein the first transport protocol is any one of user datagram protocol (UDP), a combination of UDP and datagram transport layer security (DTLS), transmission control protocol (TCP), a combination of TCP and transport layer security (TLS ), WebSocket, a combination of WebSocket and TLS, and quick UDP internet connections (QUIC).
Li teaches:
the first transport protocol is any one of user datagram protocol (UDP), a combination of UDP (see Li Fig. 4 and Para. [0144-0145], The terminal B determines, based on the at least one second wireless communications mode and the supported protocol information that are obtained through parsing, whether to establish a connection to the terminal A. The terminal B selects, based on the obtained supported protocol information of the terminal A, a protocol supported by both the terminal A and the terminal B to perform the connection; Li Para. [0132], the first wireless communications mode may further carry information about protocols supported by, for example, a data link layer, a connection layer, and a network layer of the second wireless communications mode, for example, information about whether the terminal A supports IP, TCP, UDP) and datagram transport layer security (DTLS), transmission control protocol (TCP), a combination of TCP and transport layer security (TLS ), WebSocket, a combination of WebSocket and TLS, and quick UDP internet connections (QUIC) 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Silverajan in view of Li for wherein the first transport protocol is any one of user datagram protocol (UDP), a combination of UDP and datagram transport layer security (DTLS), transmission control protocol (TCP), a combination of TCP and transport layer security (TLS ), WebSocket, a combination of WebSocket and TLS, and quick UDP internet connections (QUIC).
One of ordinary skill in the art would have been motived because it offers the advantage of selecting a supported protocol to perform the connection (see Li Para. [0145]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ly et al. (US 2021/0211509) INTERWORKING SERVICE FOR THE RESTFUL INTERNET OF THINGS;
Seed et al. (US 2014/0089478) METHOD AND APPARATUS FORACCESSING
SERVICES AFFILIATED WITH A DISCOVERED SERVICE PROVIDER;
	Ly et al. (US 2020/0092696) MECHANISMS FOR RESOURCE - DIRECTORY TO RESOURCE – DIRECTORY COMMUNICATIONS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453